823 P.2d 454 (1992)
111 Or.App. 114
STATE of Oregon, Respondent,
v.
Michael Joseph LEDONNE, Appellant.
90CR-1023; CA A66091.
Court of Appeals of Oregon.
Argued and Submitted August 30, 1991.
Decided January 22, 1992.
Eric R. Johansen, Deputy Public Defender, Salem, argued the cause, for appellant. With him on the brief was Sally L. Avera, Public Defender, Salem.
Timothy A. Sylwester, Asst. Atty. Gen., Salem, argued the cause, for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before BUTTLER, P.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
Pursuant to a plea agreement, defendant pled guilty to manufacture of a controlled substance as part of a scheme or network. He appeals from the sentence imposed under category 8 of the crime seriousness scale, arguing that the court erred because, after he was sentenced, the "scheme or network" language was held to violate Article I, sections 20 and 21, of the Oregon Constitution. State v. Moeller, 105 Or. App. 434, 806 P.2d 130, rev. dismissed 312 Or. 76, 815 P.2d 701 (1991). He contends that the sentence may be reviewed under ORS 138.222(4)(b), which allows review of a claim that the sentencing court erred in ranking the seriousness of the crime.
*455 Defendant does not dispute that, at the time of his sentencing, the crime to which he pled guilty was classified as category 8. His sentence resulted from the plea agreement. There was no reviewable error in the crime seriousness ranking. State v. Rathbone I, 110 Or. App. 414, 823 P.2d 430 (1991); State v. Rathbone II, 110 Or. App. 419, 823 P.2d 432 (1991).
Affirmed.